Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT

AMENDMENT NO. 1 TO THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Amendment
No. 1”), dated as of January 27, 2017, by and among WELLS FARGO BANK, NATIONAL
ASSOCIATION, successor by merger to Wachovia Bank, National Association, a
national banking association (“Lender”), LIGGETT GROUP LLC, a Delaware limited
liability company, as successor to Liggett Group Inc., as revolving loan
borrower (the “Revolving Borrower”), and 100 MAPLE LLC, a Delaware limited
liability company (the “Term Loan Borrower” and, together with the Revolving
Borrower, the “Borrowers”).

WHEREAS, the Borrowers and the Lender have entered into financing arrangements
pursuant to which Lender has made and may make loans and advances and provide
other financial accommodations to Borrowers as set forth in the Third Amended
and Restated Credit Agreement, dated as of January 14, 2015, by and among
Lender, as administrative agent and lender, and the Borrowers (as amended,
modified or otherwise supplemented to the date hereof and as the same may
hereafter be amended, modified, supplemented, extended, renewed, restated or
replaced, the “Creidt Agreement”), and the other agreements, documents and
instruments referred to therein or at any time executed and/or delivered in
connection therewith or related thereto, including, but not limited to, this
Amendment No. 1 (all of the foregoing, together with the Credit Agreement, as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated or replaced, being collectively referred to herein
as the “Financing Agreements”);

WHEREAS, the Borrowers have requested that Lender make certain amendments to the
Loan Agreement as set forth herein, which Lender is willing to do subject to the
terms and provisions hereof; and

WHEREAS, by this Amendment No. 1, Lender and the Borrowers wish and intend to
evidence such amendments.

NOW, THEREFORE, in consideration of the foregoing, the mutual agreements and
covenants contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

Section 1.01 Definitions. Capitalized terms used herein shall have the meanings
assigned thereto in the Credit Agreement, unless otherwise defined herein.

Section 1.02 Amendments to the Credit Agreement. The Credit Agreement is hereby
amended as follows:

(a) The definition of “2021 Note Equivalent Indebtedness” is hereby amended and
restated in its entirety as follows:

“2025 Note Equivalent Indebtedness” means any guarantee made by any Borrower or
any of their respective Subsidiaries of Indebtedness of the Parent (other than
the 2025 Notes or the Additional Permitted 2025 Notes and the 2025 Notes
Indenture) after the date hereof, (i) issued in lieu of Parent issuing any
Additional Permitted 2025 Notes or (ii) issued to refinance or in partial
repayment of the 2025 Notes or any of the Additional Permitted 2025 Notes, as
otherwise permitted hereunder; provided, that:



--------------------------------------------------------------------------------

(a) the sum of (i) the aggregate outstanding principal amount (or any other
Indebtedness in connection with the relevant transactions, if applicable) of all
2025 Note Equivalent Indebtedness, and (ii) the aggregate outstanding principal
amount (or any other Indebtedness in connection with the relevant transactions,
if applicable) of all Indebtedness outstanding under the Additional Permitted
2025 Notes does not cause Parent to breach the “Secured Leverage Ratio” covenant
set forth in the 2025 Notes Indenture as in effect on January 27, 2017 (whether
or not such 2025 Notes Indenture is in full force and effect at the time of the
incurrence of the 2025 Equivalent Indebtedness) or any other covenant set forth
in the 2025 Notes Indenture, if such 2025 Notes Indenture is still in effect,

(b) any such 2025 Note Equivalent Indebtedness shall not have a scheduled final
maturity date earlier than the later of (i) the maturity date of the 2025 Notes
or (ii) one hundred eighty (180) days after the Maturity Date,

(c) the Weighted Average Life to Maturity of any such 2025 Note Equivalent
Indebtedness shall not be shorter than the Weighted Average Life to Maturity of
the Term Loan under the Agreement,

(d) such 2025 Equivalent Debt shall not be secured by any property or assets of
the Borrower or their Subsidiaries other than the Collateral securing the 2025
Notes,

(e) as of the date of incurring or issuing any of such 2025 Note Equivalent
Indebtedness and after giving effect thereto, no Event of Default shall exist or
have occurred and be continuing,

(f) any mandatory payments shall be on terms substantially similar to, or (taken
as a whole) no more favorable to the holder of such Indebtedness than (as
reasonably determined by the Borrowers) those in respect of the 2025 Notes
except as Agent may otherwise agree, and

(g) to the extent secured, such 2025 Note Equivalent Indebtedness shall be
subject to the 2025 Notes Intercreditor Agreement or such other intercreditor
agreement as is reasonably satisfactory to Agent.

(b) The definition of “2021 Notes” is hereby amended and restated in its
entirety as follows:

“2025 Notes” shall mean, collectively, (a) the 6.125% Senior Secured Notes due
2025, in the original principal amount of $850,000,000, and (b) any Additional
Permitted 2025 Notes, issued by Parent pursuant to the 2025 Notes Indenture, as
the same now exist or may hereafter be amended, modified, supplemented,
extended, renewed, restated, refinanced or replaced (to the extent not
prohibited by this Agreement and the 2025 Notes Intercreditor Agreement).

 

-2-



--------------------------------------------------------------------------------

(c) The definition of “2021 Notes Indenture” is hereby amended and restated in
its entirety as follows:

“2025 Notes Indenture” shall mean the Indenture dated as of January 27, 2017, by
and among Parent, the subsidiary guarantors party thereto and 2025 Notes
Trustee, as trustee, with respect to the 2025 Notes, as the same now exists or
may hereafter be amended, modified, supplemented, extended, renewed, restated,
refinanced or replaced (to the extent not prohibited by this Agreement and the
2025 Notes Intercreditor Agreement).

(d) The definition of “2021 Notes Intercreditor Agreement” is hereby amended and
restated as follows:

“2025 Notes Intercreditor Agreement” shall mean the Amended and Restated
Intercreditor and Lien Subordination Agreement, dated as of January 27, 2017
executed by and among Agent, the 2025 Notes Trustee, Revolving Loan Borrower and
Term Loan Borrower, as the same now exists or may hereafter be amended,
modified, supplemented, extended, renewed, restated or replaced.

(e) The definition of “2021 Notes Trustee” is hereby amended and restated as
follows:

“2025 Notes Trustee” shall mean U.S. Bank National Association, in its capacity
as trustee under the 2025 Notes Indenture, and any successor, replacement or
additional trustee under the 2025 Notes Indenture, and their respective
successors and assigns.

(f) The definition of “Additional Permitted 2021 Notes” is hereby amended and
restated as follows:

“Additional Permitted 2025 Notes” shall mean any and all notes issued under the
2025 Notes Indenture to the extent that the issuance of such notes does not
cause Parent to breach the “Secured Leverage Ratio” covenant relating to the
incurrence of indebtedness and described in the 2025 Notes Indenture as in
effect on January 27, 2017.

(g) All references to “2021 Note Equivalent Indebtedness” in the Credit
Agreement are hereby replaced with “2025 Note Equivalent Indebtedness.”

(h) All references to “2021 Notes” in the Credit Agreement are hereby replaced
with “2025 Notes.”

(i) All references to “2021 Notes Indenture” in the Credit Agreement are hereby
replaced with “2025 Notes Indenture.”

(j) All references to “2021 Notes Intercreditor Agreement” in the Credit
Agreement are hereby replaced with “2025 Notes Intercreditor Agreement.”

(k) All references to “2021 Notes Trustee” in the Credit Agreement are hereby
replaced with “2025 Notes Trustee.”

(l) All references to “Additional 2021 Notes” in the Credit Agreement are hereby
replaced with “Additional 2025 Notes.”

 

-3-



--------------------------------------------------------------------------------

Section 1.03 Representations, Warranties and Covenants. Each Borrower hereby
represents, warrants and covenants to Lender the following (which shall survive
the execution and delivery of this Amendment No. 1), the truth and accuracy of
which are a continuing condition of the making of Loans and providing Letter of
Credit Accommodations by Lender to the Borrowers:

(a) This Amendment No. 1 has been duly authorized, executed and delivered by all
necessary action on the part of such Borrower, and the agreements and
obligations of such Borrower contained herein constitute the legal, valid and
binding obligations of such Borrower, enforceable against it in accordance with
their terms, except as enforceability is limited by bankruptcy, insolvency,
reorganization, receivership, moratorium or other laws affecting creditor’s
rights generally and by general principles of equity;

(b) The execution, delivery and performance of this Amendment No. 1 (i) are all
within such Borrower’s corporate or limited liability company powers, as
applicable, (ii) are not in contravention of (A) any material law or the terms
of such Borrower’s certificate or articles of organization or formation,
operating agreement or other organizational documentation, or (B) any indenture,
agreement or undertaking to which such Borrower is a party or by which such
Borrower or its property is bound, except, in the case of this clause (B), where
any such contravention would not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, and (iii) shall not result in the
creation or imposition of any Lien upon any of the Collateral, except in favor
of Lender pursuant to the Credit Agreement and the Financing Agreements as
amended hereby, other than Permitted Liens;

(c) All of the representations and warranties set forth in the Credit Agreement
and the other Financing Agreements, each as amended hereby, are true and correct
in all material respects on and as of the date hereof, as if made on the date
hereof, except to the extent any such representation or warranty is made as of a
specified date, in which case such representation or warranty shall have been
true and correct as of such date;

(d) After giving effect to this Amendment No. 1, no Default or Event of Default
exists as of the date of this Amendment No. 1; and

(e) No action of, or filing with, or consent of any governmental or public body
or authority other than the filing of UCC financing statements or other filings
relating to the perfection of security interests with the appropriate
governmental authorities, and no approval or consent of any other party (other
than, in each case, actions, filings or consents that have already been taken,
made or obtained) is required to authorize, or is otherwise required in
connection with, the execution, delivery and performance of this
Amendment No. 1.

Section 1.04 Conditions Precedent. The amendments set forth in Section 2 of this
Amendment No. 1 shall not be effective until (a) the Lender has received a copy
of this Amendment No. 1, duly authorized and executed by the Borrowers and
(b) immediately prior, and immediately after giving effect to the amendments and
agreements set forth herein, there shall exist no Event of Default or event or
condition which, with the giving of notice, passage of time, or both, would
constitute an Event of Default.

Section 1.05 Effect of this Amendment. This Amendment No. 1 constitutes the
entire agreement of the parties with respect to the subject matter hereof, and
supersedes all prior oral or written communications, memoranda, proposals,
negotiations, discussions, term sheets and commitments with respect to the
subject matter hereof. Except as expressly

 

-4-



--------------------------------------------------------------------------------

amended and waived pursuant hereto, no other changes or modifications or waivers
to the Financing Agreements are intended or implied, and in all other respects
the Financing Agreements are hereby specifically ratified, restated and
confirmed by all parties hereto as of the effective date hereof. To the extent
that any provision of the Credit Agreement or any of the other Financing
Agreements are inconsistent with the provisions of this Amendment No. 1, the
provisions of this Amendment No. 1 shall control.

Section 1.06 Further Assurances. Each Borrower shall execute and deliver such
additional documents and take such additional action as may be reasonably
requested by Lender to effectuate the provisions and purposes of this Amendment
No. 1.

Section 1.07 Governing Law. The rights and obligations hereunder of each of the
parties hereto shall be governed by and interpreted and determined in accordance
with the internal laws of the State of New York but excluding any principles of
conflicts of law or other rule of law that would cause the application of the
law of any jurisdiction other than the laws of the State of New York.

Section 1.08 Binding Effect. This Amendment No. 1 shall be binding upon and
inure to the benefit of each of the parties hereto and their respective
successors and assigns.

Section 1.09 Counterparts. This Amendment No. 1 may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement. In making proof of this Amendment No. 1, it shall not be
necessary to produce or account for more than one counterpart thereof signed by
each of the parties hereto. Delivery of an executed counterpart of this
Amendment No. 1 by telecopier shall have the same force and effect as delivery
of an original executed counterpart of this Amendment No. 1.

[Signature Pages Follow.]

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment No. 1 to be
duly executed and delivered by their authorized representatives as of the day
and year first above written.

LIGGETT GROUP LLC, a Delaware limited liability company,

as Administrative Borrower and Revolving Loan Borrower

 

By:  

/s/ John R. Long

Name: John R. Long Title: Vice President, General Counsel and Secretary

100 MAPLE LLC, a Delaware limited liability company, as Term Loan Borrower

By:  

/s/ John R. Long

Name: John R. Long Title: Secretary

[Signature Page to Amendment to Liggett Credit Agreement]



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, a national banking association,

as Agent, a Lender and Issuing Bank

By:   /s/ Andrew Rogow

Name: Andrew Rogow

Title: Vice President